Exhibit 10.1

September 16, 2011

 

Re: Offer of Employment with Jazz Pharmaceuticals, Inc.

Dear Jeff,

I am very pleased to invite you to join Jazz Pharmaceuticals, Inc. (“Jazz
Pharmaceuticals”). This letter sets out the basic terms of your employment with
Jazz Pharmaceuticals.

1. Duties and Responsibilities: Your initial assignment will be as Senior Vice
President, Research & Development & Chief Medical Officer reporting to Bruce
Cozadd, Chairman & Chief Executive Officer. This offer is for a full time
position. The position may require you to travel from time to time to other
locations as may be necessary to fulfill your responsibilities. As part of your
employment relationship, you agree to comply with Jazz Pharmaceuticals’ policies
and procedures in effect from time to time during your employment.

2. Salary and Bonus: Your initial annual base salary will be $407,000, payable
in accordance with Jazz Pharmaceuticals’ customary payroll practices, for all
hours worked. Salary is subject to periodic review and adjustment by Jazz
Pharmaceuticals, in accordance with its normal practices. The Company has a cash
bonus plan under which annual bonuses may be given based on the Company meeting
its annual objectives, and each employee’s meeting of his or her objectives. As
a Senior Vice President in the organization, your bonus target will be 40% of
salary paid during the calendar year. Whether there will be a bonus in any year,
and the size of any bonus if there is one, is within the discretion of the Board
of Directors.

3. Additional Bonus: Jazz Pharmaceuticals will pay you a one time cash bonus of
$125,000 payable on the first regular pay day after your start date, in
accordance with customary payroll practices. Subject to your continued
employment in good standing, you will be paid a cash bonus of $62,500 payable on
the closest pay date after 6 months of continued employment and an additional
cash bonus of $62,500 on the closest pay date after 12 months of continued
employment. In each case bonuses will be paid in accordance with then current
customary payroll practices.



--------------------------------------------------------------------------------

4. Benefits: You generally will be eligible to receive all benefits which are
extended to other similarly-situated employees at Jazz Pharmaceuticals,
including medical and dental benefits, life insurance and other benefits offered
to regular employees. You will be eligible for paid time off and holidays in
accordance with Jazz Pharmaceuticals’ policies. As a Senior Vice president, you
will be a participant in the company’s Amended and Restated Executive Change of
Control and Severance Benefit Plan.

5. Confidential Information; Employee Confidential Information and Inventions
Agreement: To enable Jazz Pharmaceuticals to safeguard its proprietary and
confidential information, it is a condition of employment that you sign Jazz
Pharmaceuticals’ standard form of “Employee Confidential Information and
Inventions Agreement.” We understand that you are likely to have signed similar
agreements with prior employers, and wish to impress upon you that Jazz
Pharmaceuticals does not want to receive the confidential or proprietary
information of others, and will support you in respecting your lawful
obligations to prior employers. By accepting this offer, you are representing to
Jazz Pharmaceuticals that your performance of your duties will not violate any
agreements you may have with, or trade secrets of, any third parties. You agree
that, during your employment with Jazz Pharmaceuticals, you will not engage in
any business activity that competes with Jazz Pharmaceuticals, and you will
notify your supervisor if you are considering accepting outside work.

6. Code of Conduct: Jazz Pharmaceuticals is committed to integrity and the
pursuit of excellence in all we do. We fulfill these commitments while upholding
a high level of ethical conduct. The Code of Conduct (enclosed) is one element
of Jazz Pharmaceuticals’ efforts to ensure lawful and ethical conduct by the
company and its subsidiaries and their employees, officers and directors. It is
a condition of employment that you read, agree to and sign the enclosed form
certifying that you will abide by Jazz Pharmaceuticals’ Code of Conduct by the
time you begin active employment at Jazz Pharmaceuticals. If you have questions
about the Code of Conduct, please let Human Resources know and we will ensure
that you receive answers to your inquiries as quickly as possible.

7. At-Will Employment: Should you decide to accept our offer, you will be an
“at-will” employee of Jazz Pharmaceuticals. This means that either you or Jazz
Pharmaceuticals may terminate the employment relationship with or without cause
at any time. Participation in any benefit, compensation or bonus program does
not change the nature of the employment relationship, which remains “at-will”.

8. Authorization to Work: Federal government regulations require that all
prospective employees present documentation verifying their identity and
demonstrating that they are authorized to work in the United States. If you have
any questions about this requirement, which applies to U.S. citizens and
non-U.S. citizens alike, please contact Heather McGaughey, our Vice President,
Human Resources. Your employment is contingent on your ability to prove your
identity and authorization to work in the United States, and your complying with
the government’s employment verification requirements.



--------------------------------------------------------------------------------

9. Background Check: This offer is contingent on the successful completion of a
background check in compliance with Jazz Pharmaceuticals’ SOX practices.

10. Complete Offer and Agreement: This letter contains our complete
understanding and agreement regarding the terms of your employment by Jazz
Pharmaceuticals. There are no other, different or prior agreements or
understandings on this or related subjects. Changes to the terms of your
employment can be made only in a writing signed by you and the Chief Executive
Officer of Jazz Pharmaceuticals, although it is understood that as part of the
policy of employment at will, Jazz Pharmaceuticals may, from time to time, in
its sole discretion, adjust your salary, incentive compensation and benefits, as
well as your job title, location, duties, responsibilities, assignments and
reporting relationships.

11. Acceptance of Offer: We look forward to your acceptance of this offer and
hope you will begin your full-time employment at Jazz Pharmaceuticals soon. If
our offer is acceptable to you, please sign the enclosed copy of this letter in
the space indicated and return it to me no later than September 26, 2011.

12. Severability: If any provision of this offer is held to be invalid, void or
unenforceable, the remainder of the agreement set forth herein will remain
unaffected, and you and Jazz Pharmaceuticals will work together to achieve the
intent of the affected provisions.

Jeff, our team is impressed by your accomplishments and potential, and we are
enthusiastic at the prospect of your joining us. I look forward to your early
acceptance of this offer, and to your contributions to the growth and success of
Jazz Pharmaceuticals.

Sincerely,

/s/ Bruce Cozadd

Bruce Cozadd

Chief Executive Officer

ACCEPTANCE OF EMPLOYMENT OFFER:

I accept the offer of employment by Jazz Pharmaceuticals, Inc. on the terms
described in this letter.

 

Signature:  

/s/ Jeffrey Tobias

Date:  

23 Sept 2011

My start date will be Oct 17, 2011